NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-4156-19

STATE OF NEW JERSEY,

     Plaintiff-Respondent,
                                     APPROVED FOR PUBLICATION
v.
                                             March 3, 2022

RAKIM P. WILLIAMS a/k/a                  APPELLATE DIVISION
PRINCE WILLIAMS,

     Defendant-Appellant.


           Argued February 7, 2022 – Decided March 3, 2022

           Before Judges Accurso, Rose and Enright.

           On appeal from the Superior Court of New Jersey,
           Law Division, Mercer County, Indictment Nos. 17-12-
           0602 and 18-08-0471.

           James K. Smith, Jr., Assistant Deputy Public
           Defender, argued the cause for appellant (Joseph E.
           Krakora, Public Defender, attorney; James K. Smith,
           Jr., of counsel and on the briefs).

           Matthew S. Samel, Assistant Prosecutor, argued the
           cause for respondent (Angelo J. Onofri, Mercer
           County Prosecutor, attorney; Matthew S. Samel, of
           counsel and on the brief).

     The opinion of the court was delivered by

ROSE, J.A.D.
       A jury convicted defendant Rakim P. Williams of second-degree

possession of a weapon by a convicted felon. To piece together the events as

they occurred on the night defendant was arrested, the State presented the

testimony of several law enforcement officers and introduced in evidence

surveillance video from a nearby laundromat. Defendant testified and called

two witnesses in his defense. But he contends his conviction turned on the

evidence the State did not reveal to the jury until both sides had rested.

      At issue is the propriety of the prosecutor's closing comments on a

seven-minute segment of surveillance footage, included as part of the one -hour

video recording admitted in evidence but not played for the jury by either side

during trial. Although the trial court denied the prosecutor's request to play

the previously unseen segment on summation, the court afforded the jurors the

option of viewing this footage during their deliberations.

      Upon the jury's ensuing request, the seven-minute segment was played

for the first time in open court.     Because defendant was not afforded an

opportunity to address the footage, we conclude the prosecutor's remarks

exceeded the bounds of proper conduct and the court's evidentiary decision

compounded the error, thereby denying defendant a fair trial. Accordingly, we

vacate defendant's conviction and remand for a new trial.




                                                                             A-4156-19
                                        2
                                      I.

      Around 9:10 p.m. on September 15, 2017, several members of the

Trenton Police Department's Street Crimes Unit were proactively patrolling the

area of East State Street and North Olden Avenue in a three-car police caravan.

Detective Erik Mancheno testified he saw defendant emerge from the alleyway

between two abandoned houses located on East State Street.               Upon

illuminating defendant with his flashlight, Mancheno observed defendant

remove a black object from his waistband and toss it to the ground. Defendant

ignored Mancheno's orders to stop, ran down the alleyway and through a yard,

climbed a barbed-wire fence, and eventually was arrested by another officer.

Returning to the location where he saw defendant drop the object, Mancheno

recovered a loaded nine-millimeter handgun wrapped inside a black ski mask.

      Portions of defendant's encounter with the detectives were captured on a

nearby laundromat's surveillance cameras. Prior to trial, the defense obtained

the video recording, which was provided to the State at defendant's detention

hearing. During Mancheno's trial testimony, the State moved into evidence the

disc containing the video recording in its entirety.    After confirming the

recording would be played for the jury, defense counsel posed no objection to

the prosecutor's application, and the disc containing the entire recording was

admitted in evidence without redactions. Anticipating the State would play the



                                                                        A-4156-19
                                      3
entire video, the court gave the jury a short recess.        After the break, the

prosecutor indicated he intended to play only "certain spots" of the recording.

      Mancheno's direct examination continued with his narration of select

segments of the video. The prosecutor briefly played the beginning of the first

clip, which began at 9:00 p.m. This footage depicted 1160 and 1162 East State

Street and an angled view of the alleyway between the two buildings.

Mancheno noted the buildings were blocked by a tree.           He confirmed the

footage did not enable the viewer to "see into the alley."

      The prosecutor fast forwarded past the next seven minutes of the

recording to the events that occurred at 9:07 p.m. Mancheno noted a "blurry

object . . . walking on the sidewalk towards the alleyway." The video then

depicted police cars driving by the scene, and Mancheno exiting his vehicle

and entering the alleyway.      A clearer angle showed a detective arresting

defendant.

      The State called several other members of the Street Crimes Unit, who

testified to their involvement in the incident. The State also presented the

testimony of three expert witnesses, two of whom confirmed the results of

their forensic examination did not reveal defendant's DNA or fingerprints on

the handgun.




                                                                           A-4156-19
                                        4
      Defendant testified and disavowed possession, or any knowledge, of the

handgun recovered by police. He explained why he was at the scene, located

"[r]ight down the street" from his home. After defendant and his wife ran

errands together, she drove him to East State Street around 9:00 p.m. and

returned home so she could get ready for their anniversary celebration.

Defendant met with about eight people. They were sitting on the steps of 1162

East State Street, where they "always sit and just chill."     The others were

drinking alcohol; defendant was smoking marijuana.

      At some point, defendant walked toward the alleyway to urinate.

Feeling "a little edgy" in view of the recent shooting death of a relative in the

area, defendant asked his friend, Jack Isabell, "to look out for [him]." While

standing in the alleyway, defendant heard what sounded like car brakes and car

doors closing. Isabell exclaimed, "oh snap"; defendant "[t]ook off running."

Defendant told the jury he ran because he was concerned someone had

returned to the area "to kill a potential witness."

      During cross-examination – without playing any portions of the video in

court – the prosecutor confirmed defendant had seen the surveillance video and

asked him to agree it did not depict eight people in front of 1162 East State

Street. Defendant responded: "You can't really see nobody." The following

exchange ensued:



                                                                          A-4156-19
                                         5
            PROSECUTOR: So, there's nobody in front of 1162
            on the video?

            DEFENDANT: No, it was people who sitting [sic].
            It's two people sitting right there on 1162 and then it's
            a few more people sitting – both standing and sitting
            by the tree.

            PROSECUTOR: But you didn't see anybody sitting in
            the video, right?

            DEFENDANT: No.

      The State presented three rebuttal witnesses to demonstrate an individual

named Jack Isabell, who was born on a particular date, was incarcerated at the

time of the incident. Defense counsel countered that the detective had not

checked all variations of Isabell's name.     The prosecutor did not play the

seven-minute segment on rebuttal.

      On summation, the prosecutor argued defendant's testimony was

contradicted by the State's evidence. Describing the unpublished seven-minute

video footage, the prosecutor told the jury they were about to see that segment:

            [Defendant] said that he and his friends, a total of
            about eight people, were hanging out on the steps of
            1162 East State Street. Now, when you see the video
            you're going to see that, okay, maybe there was three
            or four handful of people hanging out there [sic].
            One, they were hanging out in front of 1160, not 1162.
            And two, you definitely can't see eight people out
            there.

                  Additionally, you're going to see whoever was
            out there in the beginning of the video, they've left the

                                                                         A-4156-19
                                       6
            scene about seven minutes before this incident
            occurred. At the time this happened there was
            absolutely nobody out there.

                   In addition, at the time of this incident you're
            going to see that the defendant was the only person in
            the alley. He told you Jack Isabell was out there. He
            was watching his back standing right outside of the
            alleyway. Watch the video. Tell me if you can see
            Jack Isabell. . . . I know that we've all seen the video.
            I just want to show about a seven-minute clip of when
            the video starts up until the point where this incident
            occurs. You see for yourself what you see in this
            video.

      Defense counsel objected to the prosecutor's comments at sidebar,

arguing it was unfair for the State to introduce "new sections" of the video that

had not been played for the jury and narrated during trial. The prosecutor

argued the segment was fair play because the entire recording was admitted in

evidence. Noting defendant's "credibility [wa]s a central issue in this case,"

the prosecutor further contended it was his "trial strategy" to wait until

summations to play the segment.

      The trial court sustained the objection but seemingly ruled the jurors

would be permitted to view any portion of the footage contained on the disc

because "the entire video" recording had been admitted in evidence without

redactions. The prosecutor's summation regarding the seven-minute segment

continued as follows:




                                                                          A-4156-19
                                       7
             Now, I'm not going to show you the video right now.
             You saw portions of the video highlighted during
             direct examination of Detective Mancheno. Those
             portions of video that you saw didn't capture leading
             up to when Detective Mancheno arrives. The whole
             video is in evidence. If at any point you want to refer
             and take a look at what happened, you're more than
             welcome to do that. But I am going to represent to
             you that that [sic] video you cannot see eight people in
             front of 1162 East State Street, maybe three, maybe
             four at the most, and they're not in front of 1162,
             they're in front of 1160.

                   Additionally, anybody that was there in that
             video, they had already left about seven minutes
             before the police arrived. When the defendant said
             they were all hanging out when this happened, that's
             untrue because they were not there when this
             happened.

      After deliberations commenced, the jury asked one question: "[W]e'd

like to watch the video from seven minutes before the police showed up." The

court overruled defendant's renewed objection and played the footage in open

court for the jury without narration. 1 Shortly thereafter, the jury returned a

guilty verdict.


1
   The court made no factual findings concerning the quality of the video
recording, a copy of which was provided on appeal. We have examined the
video; its images are by no means self-evident. The quality can best be
described as grainy and, consistent with Mancheno's narration of other
portions of the video played for the jury during trial, the images are "blurry."
Although we, of course, defer to a trial court's factual findings, including those
based solely on a video, State v. S.S., 229 N.J. 360, 374-75 (2017), we cannot
do so here because the judge made no findings about the video. Instead, we


                                                                           A-4156-19
                                        8
         Defendant moved for a new trial, arguing the prosecutor's "playing of

the videotape violated his Fourteenth Amendment right to a fair trial and his

Sixth Amendment right to confront the witnesses against him." Because the

motion was filed two days beyond the time required by Rule 3:20-2, the trial

court denied the motion as out of time. Following defendant's motion for

reconsideration, the court permitted briefing and issued a January 30, 2019

order.     The court denied the motion on the papers, without issuing an

accompanying statement of reasons. 2

         At sentencing, the trial court granted the State's motion for a

discretionary extended term as a persistent offender under N.J.S.A. 2C:44-3(a),

on the second-degree certain persons not to possess a firearm conviction,

N.J.S.A. 2C:39-7(b)(1), and sentenced defendant to a prison term of twelve

years with a parole disqualifier of six years. Pursuant to the pretrial stipulation




offer our impressions to place in context the issues surrounding the seven -
minute segment.
2
  Although the order states the court's "reasons were set forth in the opinion,"
appellate counsel confirmed the court did not issue a written opinion. Nor is
there any indication in the record that the court issued an oral decision. See R.
1:7-4(a) (requiring the court to issue a written or oral decision, stating its
factual findings and legal conclusions "on every motion decided by a written
order that is appealable as of right").



                                                                            A-4156-19
                                        9
between the parties, the court dismissed the remaining weapons offenses

charged in the four-count Mercer County indictment. 3 This appeal followed.

      On appeal, defendant raises a single point for our consideration,

contending:

              THE DEFENDANT WAS DENIED A FAIR TRIAL
              WHEN, IN HIS SUMMATION, THE PROSECUTOR
              WAS ALLOWED TO MAKE REPRESENTATIONS
              ABOUT THE CONTENT OF A PORTION OF THE
              SURVEILLANCE VIDEO WHICH HAD NOT BEEN
              PLAYED FOR THE JURY DURING THE
              TESTIMONY, AND WHEN THAT SEGMENT WAS
              THEN PLAYED TO THE JURY FOR THE FIRST
              TIME DURING DELIBERATIONS.

                                      II.

      We begin our review by reiterating seminal principles underscoring the

prosecutor's responsibilities and duties. "Prosecutors are afforded considerable

leeway in closing arguments as long as their comments are reasonably related

to the scope of the evidence presented." State v. Frost, 158 N.J. 76, 82 (1999).

Prosecutors are "expected to make vigorous and forceful closing arguments to

3
   In addition to the certain persons offense, Indictment No. 17-12-0602
charged defendant with second-degree unlawful possession of a handgun,
N.J.S.A. 2C:39-5(b)(1), fourth-degree possession of hollow nose bullets,
N.J.S.A. 2C:39-3(f)(1), and fourth-degree resisting arrest, N.J.S.A. 2C:29-
2(a)(2). Defendant also was charged in Indictment No. 18-08-0471 with
aggravated assault on an officer, N.J.S.A. 2C:12-1(b)(5)(a), committed while
defendant was incarcerated pending trial on the present matter. Defendant
pled guilty to that offense and was sentenced to a concurrent three-year prison
term.


                                                                         A-4156-19
                                      10
juries." Ibid.; see also State v. Williams, 244 N.J. 592, 607 (2021).

      "New Jersey courts have commented repeatedly on the special role filled

by those entrusted with the responsibility to represent the State in criminal

matters, observing that the primary duty of a prosecutor is not to obtain

convictions but to see that justice is done." State v. Smith, 212 N.J. 365, 402-

03 (2012). "A prosecutor must 'conscientiously and ethically undertak[e] the

difficult task of maintaining the precarious balance between promoting justice

and achieving a conviction,' ensuring that at all times his or her 'rema rks and

actions [are] consistent with his or her duty to ensure that justice is achieved.'"

State v. Jackson, 211 N.J. 394, 408 (2012) (alterations in original) (quoting

State v. Williams, 113 N.J. 393, 447-48 (1988)). "As the representative of the

State, [the prosecutor's] obligation to play fair is as compelling as his [or her]

responsibility to protect the public." State v. Marks, 201 N.J. Super. 514, 535

(App. Div. 1985). "Prosecutors are required to turn square corners because

their overriding duty is to do justice." State v. Garcia, 245 N.J. 412, 418

(2021).

      National standards are in agreement with these fundamental concepts.

See ABA Standards for Crim. Just.: Functions and Duties of the Prosecutor §

3-1.2(b) (4th ed. 2017) ("The primary duty of the prosecutor is to seek justice

within the bounds of the law, not merely to convict.").          Indeed, nearly a



                                                                            A-4156-19
                                        11
century ago in Berger v. United States, Justice Sutherland wrote: "It is as

much [a prosecutor's] duty to refrain from improper methods calculat ed to

produce a wrongful conviction as it is to use every legitimate means to bring

about a just one." 295 U.S. 78, 88 (1935); see also Smith, 212 N.J. at 403;

State v. Farrell, 61 N.J. 99, 105 (1972).

      Because jurors are likely to accord special deference to the comments of

the prosecutor, see State v. Walden, 370 N.J. Super. 549, 558 (App. Div.

2004), courts have identified particular conduct that must be avoided. As one

notable example, prosecutors must refrain from opining "in such manner that

the jury may understand the opinion or belief to be based upon something

which [the prosecutor] knows outside the evidence." State v. Thornton, 38

N.J. 380, 398 (1962). Thus, prosecutors "must confine their comments to

evidence revealed during the trial and reasonable inferences to be drawn from

that evidence." State v. Smith, 167 N.J. 158, 178 (2001) (emphasis added); see

also State v. Blakney, 189 N.J. 88, 96 (2006) (recognizing a prosecutor's "duty

is to prove the State's case based on the evidence").

      Even if the prosecutor exceeded the bounds of proper conduct, however,

that finding does not end our inquiry. "[T]o justify reversal, the misconduct

must have been 'so egregious that it deprived the defendant of a fair trial.'"

Smith, 167 N.J. at 181 (quoting Frost, 158 N.J. at 83). Stated another way,



                                                                        A-4156-19
                                        12
reversal is warranted where the conduct of the prosecutor was "clearly and

unmistakably improper," and "substantially prejudiced [the] defendant's

fundamental right to have a jury fairly evaluate the merits of his [or her]

defense." State v. Timmendequas, 161 N.J. 515, 575 (1999).

      In a similar vein, our review of a trial court's evidentiary rulings is

limited. We will not overturn a trial court's evidentiary rulings unless it is

clear the trial court palpably abused its discretion. State v. R.Y., 242 N.J. 48,

64-65 (2020).      Deference will not be afforded, however, if the court has

misapplied the law to an evidentiary issue. See State v. Hathaway, 222 N.J.

453, 467 (2015).

      Evidentiary material has evolved with the rapid advances in technology.

Long gone is the typewritten question-and-answer memorialization of a police

interrogation, now replaced with the video recording of a defendant's

interrogation – and for obvious good reasons. See e.g., State v. Cook, 179 N.J.

533, 556 (2004) (recognizing video-recorded interrogations "enhance a judge

or juror's assessment of credibility by providing a more complete picture of

what occurred" (quoting Heath S. Berger, Let's Go to the Videotape:             A

Proposal to Legislate Videotaping of Confessions, 3 Alb. L.J. Sci. & Tech.

165, 173-74 (1993))).




                                                                          A-4156-19
                                       13
      Today, video recording devices abound, particularly on city streets as

evidenced by the present case. Increasing use of cameras from various sources

may readily capture crimes in progress. See Video Evidence: A Primer for

Prosecutors, 3, U.S. Dep't of Just., Bureau of Just. Assistance (Oct. 2016)

https://it.ojp.gov/GIST/1194/File/FINAL-Video-Evidence-Primer-for-

Prosecutors.pdf/ (listing examples of video-recorded evidence, including

business and residential security cameras; traffic cameras; police unit cameras;

and police body-worn cameras). Crime scenes now often come to life in the

courtroom. As our Supreme Court recently observed: "The power of a video

of contemporaneously recorded events at the crime scene can hardly be

disputed." Garcia, 245 N.J. at 431.

      At present, no rule of evidence specifically addresses whether segments

of a video recording that were not published to the jury during trial are

nonetheless "in evidence" when the entire video recording is admitted in

evidence without redactions.       However, Justice LaVecchia's dissenting

comments in State v. McNeil-Thomas are instructive:

                  It is certainly permissible for the State to
            highlight particular evidence during summation. For
            example, the State could take words from a single
            document out of hundreds admitted in evidence in
            bulk and present the key language in large type on a
            poster board or a power point presentation to the jury.
            But the difference is that the document is clear-cut,
            easily perceived evidence. [A] grainy surveillance

                                                                         A-4156-19
                                      14
             video is not of the same ilk. It require[s] translation
             or narration, not previously testified to by any witness,
             for the jury to perceive what the prosecutor declared
             the video depicted.

             [238 N.J. 256, 292 (2019) (LaVecchia, J., dissenting)
             (emphasis added).]

      Here, both parties cite the majority opinion in McNeil-Thomas to

support their counterarguments on appeal. In McNeil-Thomas, the Supreme

Court considered the defendant's contention that the State erroneously played a

portion of a surveillance video during summation that had not been displayed

to the jury at trial. Id. at 271. That case involved the fatal shooting of an off-

duty police officer, who was not the defendant's intended target. Id. at 261,

264. In summation, the prosecutor played segments of a video recording to

suggest the defendant drove by the restaurant prior to the shooting to ensure

his intended targets were still at the restaurant. Id. at 267.

      During deliberations, the jury asked to view the clip. Id. at 289. The

jury's note specifically stated it wished to view the segment that "was only

shown by the Prosecutor at the closing statement."               Ibid.   Apparently

concluding the jurors were mistaken and the clip had been admitted in

evidence, the judge granted the jury's request. Ibid. Deferring to the trial

judge's findings, the Court concluded the trial judge did not abuse his

discretion by permitting the State to play the requested clip during summation,



                                                                             A-4156-19
                                        15
reversing our decision to the contrary. Id. at 272-74. In the present matter,

conversely, it was never disputed that the seven-minute segment was not

shown to the jury at any time prior to the close of evidence.

      In our view, the Court's opinion in McNeil-Thomas implicitly held those

portions of video-recorded evidence displayed to the jury during trial are fair

game in summation, while those segments contained in the same video

recording that are not shown are not "in evidence" and must not be commented

on. The reason for this is straightforward: video-recorded evidence, as Justice

LaVecchia observed, stands apart from documentary evidence.          Id. at 292

(LaVecchia, J., dissenting).   Unlike documentary evidence, video-recorded

evidence often is unclear and needs narration to place the scene in context,

while documentary evidence usually speaks for itself. Ibid.

      We therefore expressly hold the admission of video-recorded evidence is

properly limited to only those segments played for the jury during trial, even

when the entire video recording purportedly has been admitted in evidence.

Accordingly, we conclude counsel are prohibited from commenting on the

unshown segments in their closing remarks to the jury.4 Our decision finds


4
   Although the propriety of the prosecutor's opening statement is not at issue
in this appeal, any reference to video recordings in opening statements should
be limited to the anticipated trial evidence. See State v. Greene, 242 N.J. 530,
548 (2020).


                                                                         A-4156-19
                                       16
support in prior decisions. See State v. Boston, 469 N.J. Super. 223, 236 n.3

(App. Div. 2021) (refusing to consider those portions of a dash camera video

recording that were "not played for the jury as part of the trial record"); see

also Hayes v. Delamotte, 231 N.J. 373, 389 (2018) (noting the expert surgeon's

"videotaped deposition was in evidence once it was played at trial").

      Turning to the present matter, the prosecutor's comments on the seven -

minute segment and the trial court's decision to play that footage during the

jury's deliberations, at best, were based on a misunderstanding of the nature of

the video recording admitted in evidence at trial. Both the State and the trial

court seemed to adhere to the concept that once an exhibit is admitted in

evidence, any portion of that exhibit may be displayed to the jury.

      Nonetheless, "the manner and timing" of the presentation of the seven-

minute segment to the jury "prevented defendant from any opportunity to rebut

the 'evidence.'" McNeil-Thomas, 238 N.J. at 291 (LaVecchia, J., dissenting).

Indeed, during cross-examination, defendant agreed with the prosecutor that

the video recording did not depict the eight people sitting in front of 1162 East

State Street. But defendant also stated some people were "standing and sitting

by the tree."   As the prosecutor argued before the trial court, defendant's

testimony squarely placed his credibility in issue. Notably, the State produced

no forensic evidence tying defendant to the handgun. Because defendant was



                                                                          A-4156-19
                                       17
not afforded the opportunity to view and narrate the recording when he

testified,5 he was unable to address the footage when the prosecutor

commented on it in summation and invited the jury to view it without narration

during its deliberations. Thus, the prosecutor's "improper gamesmanship had

the clear capacity to unfairly tip the scales in this pitched credibility contest."

Garcia, 245 N.J. at 417.

      Even were we to conclude the State presented to the jury substantial

evidence of defendant's guilt, see State v. R.B., 183 N.J. 308, 330-31 (2005),

the prosecutor's blatantly unfair "trial strategy" rose to the level of conduct that

"deprived . . . defendant of a fair trial," Frost, 158 N.J. at 83; see also Greene,

242 N.J. at 547 (reiterating the "simple yet fundamental principle that the

accused is guaranteed the right to a fair trial by our Federal and State

Constitutions"); U.S. Const. amends. V, VI; N.J. Const. art. I, ¶ 1. We are not

persuaded by the State's contentions that defendant, having provided the video

5
   Playing the seven-minute segment during defendant's testimony would have
obviated the authentication issue, raised by defendant for the first time on
appeal. Despite defendant's belated argument, we agree that the seven-minute
footage was not properly authenticated. Mancheno testified the recording
fairly and accurately represented the events as they occurred on the date of the
incident – but he was not present during the segment at issue. Because
Mancheno did not perceive the events as they occurred before he arrived at the
scene, the first seven minutes of the video played during jury deliberations
were not properly authenticated. See N.J.R.E. 901; State v. Wilson, 135 N.J.
4, 15 (1994).



                                                                             A-4156-19
                                        18
recording to the State, was fully aware of the seven-minute segment and did

not object to the admission in evidence of the entire recording.        Those

arguments misapprehend the prosecutor's "improper gamesmanship."           See

Garcia, 245 N.J. at 417.      We further conclude the trial court mistakenly

admitted the entire video recording in evidence, including portions not played

before the jury, a decision that does not warrant our deference. See Hathaway,

222 N.J. at 467. The confluence of errors presented in this case – intended or

not – requires reversal and a new trial.

      Reversed and remanded. We do not retain jurisdiction.




                                                                       A-4156-19
                                           19